Chapter 433 of the Laws of 1939, now section 424, subdivision 1, of the Tax Law, imposed a tax of $1.50 per gallon upon each person, other than a distributor, who on May 9, 1939, owned or possessed for the purpose of sale any liquors over *1028and above normal stock which, for the purpose of this tax, was defined to be 250 gallons of liquor for each such person.
At the time this tax went into effect, petitioner managed eight hotels and restaurants in and about the city of New York. A separate license under the State Alcoholic Beverage Control Law had been issued to petitioner for each of these places. The licensee in each instance was “ Knott Management Corp.” The respondent Tax Commission in fixing the tax against petitioner under section 424 of the Tax Law, granted petitioner only one exemption of 250 gallons. Petitioner claimed that it should have been entitled to an exemption of 250 gallons for each of the eight places.
This is a question of statutory construction only. Section 424, subdivision 1, of the Tax Law fixes the normal stock of liquors, owned or possessed for the purpose of sale, at 250 gallons of liquor for “ each person,” and petitioner is a “ person ” under this law. (Tax Law, § 420, subd. 1.) Consequently petitioner was entitled to but one such allowance. The law created no exception in its favor because it owned and operated eight different places for the retail sale of this liquor.
Determination confirmed, without costs.
Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; Sehenck, J., dissents in an opinion.